                      UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

________________________________
                                    )
IN RE:                              )                 Chapter 13
                                    )
Joseph A Vaudo, Debtor              )                 Case No. 19-10740
___________________________________ )


 MOTION OF ANTHONY PREVETT FOR RELIEF FROM THE AUTOMATIC
               STAY TO FORECLOSE MORTGAGE

      Secured Creditor Anthony Prevett (“the Lender"), the present holder of a
mortgage granted by the above-referenced Debtor as to two parcels of real property
known and numbered as:

1.     298 Route 6A, Sandwich, MA, the debtor’s principal residence and

2.     19 Grove Street, Sandwich, MA, (the "Properties"),

by his attorney, hereby moves that this Court enter an Order granting the Lender relief
from the automatic stay provisions of 11 U.S.C. Section 1301(a) pursuant to 11 USC
362(d)(1) lack of adequate protection or 362(d0(2) as there is no equity in the property
and it is not needed for an effective reorganization, thereby allowing him to exercise any
and all of his contractual and state law rights and remedies with respect to the Properties.


       In support of its Motion, the Lender states as follows:


       1. On September 7, 2016 Joseph A. Vaudo (the “Debtor”) borrowed from the
Lender the sum of $650,000.00 which transaction is evidenced by a promissory note
executed by the Debtor (hereinafter the “First Note”) a copy of which is attached as
Exhibit A. On December 2, 2016 the Debtor borrowed the sum of $150,000.00 from the
lender which transaction is evidenced by an amendment to the Promissory Note, a copy
of which is Attached as Exhibit A.

       2. On August 9, 2017 the Debtor borrowed from the Lender the sum of $150,000.
which transaction is evidenced by a promissory note executed by the Debtor (hereinafter
the “Second Note”) a copy of which is attached as Exhibit B.



                                             1
       3. The First Note is secured by a mortgage of even date on the property known as
298 Route 6A, Sandwich, MA, the debtor’s principal residence and 19 Grove Street,
Sandwich, MA, (the "Properties") which mortgage is filed with the Barnstable Registry
of Deeds in Book 29914, Page 197, and an amendment to the mortgage recorded with the
Barnstable Registry of Deeds in Book 30131Page 187 which constitute the first mortgage
on each of the Properties and is attached as Exhibit C

        4. The Second Note is secured by a mortgage of even date on the Properties
known as 298 Route 6A, Sandwich, MA, the debtor’s principal residence and 19 Grove
Street, Sandwich, MA, which mortgage constitutes the second mortgage on each of the
Properties and is filed with the Barnstable Registry of Deeds in Book 30688, Page 32,
which mortgage is attached as Exhibit D.

       5. On March 7, 2019 Joseph A. Vaudo, (the "Debtor") filed this Chapter 13
proceeding. The debtor filed an amended plan on May 24, 2019. No plan has been
confirmed by the Court.

        6. The Debtor has failed to make post petition payments directly to the Lender,
and he is delinquent for three months payments. The total is $22,016.25 including the
late fees. There is no provision in his plan or amended plan to make any post-petition
payments to the lender or pay the prefiling arrears through the plan.

       7. The plan states that his business will be sold to pay the Lender, but the
business is being evicted for non-payment of rent. There is no reasonable expectation of
a quick sale of the business.

        8. The amended schedules show the debtor valued the Lender’s collateral at 298
Route 6A as $585,200. and the value of 19 Grove Street as $352,100. The total is
$937,300. which is substantially below the debt to the Lender of $1,090,236.00 as of the
petition date, plus $23,216.25 post-petition for a total of $1,113,452.25 presently owed to
the Lender.

         9. The Lender estimates the liquidation value of 19 Grove Street, which was or is
listed for sale at $595,000. at 10% less than the listing price or $535,500. That property is
a residential property that is not the debtor’s primary residence and is not necessary to an
effective reorganization.

        10. The Lender estimates the liquidation value of 298 Route 6A at $415,000,
based on a 2/9/16 appraisal of $600,000, less a homestead amount of $125,000 less 10%
liquidation discount of $60,000.

       11. The Lender’s has additional security on the debtor’s personal property
located at his business. The estimate of the liquidation value of the personal property at 8
Gallo Rd. Sandwich MA is zero as stated below.

       12. The Lender lacks adequate protection of its interest in the Properties under 11


                                              2
USC Sec. 362(d)(1) and to the extent the motion for relief from stay is denied for one or
both of the Properties requests an order of adequate protection to require that the property
be insured, the that Lender be named loss payee on the insurance, and that monthly post-
petition payments to the Lender start immediately.

       13. According to the debtor’s schedules, the debtor does not have any equity in
the Properties. The Properties are residential and not necessary to an effective
reorganization of his business.

        14. The Lender has a security interest in Joseph Vaudo’s personal property at his
place of business at 8 Gallo Road, Sandwich, MA. The debtor’s schedules list the
personal property at 8 Gallo Rd, Sandwich as assets of the business, and excluding the
vehicles total $10,050.00 and the value of the vehicles at $51,500.00. The Lender does
not have a security interest in the vehicles. The Lender does not know what assets at 8
Gallo Rd. are owned by the business and what assets are owned by the debtor. The
Lender does not have a mortgage on the real estate at 8 Gallo Rd. which is not owned by
Mr. Vaudo or the business, it is leased. The cost to construct a building on the leased
premises is not relevant to a liquidation analysis because the lease states the building
becomes the property of the landlord at the end of the lease. The debtor lists $938,221 as
the valuation of the business location. It is not clear how that was determined.

       15. A Prefiling Conference was requested by Lender’s counsel 7 days before the
motion was filed, but was not held. A certificate of conference is attached.

         16. The Official Form 13 Worksheet is attached as Exhibit E. The debtor’s own
figures show that the plan is not feasible as the contemplated sale will not pay the Lender
in full.

       17. The Lender will be irreparably harmed unless the account is brought current
post-petition or unless the Stay is lifted so as to permit the Lender to commence the
foreclosure process.

       WHEREFORE, the Lender respectfully requests that this Court:

a) enter an Order granting it relief from the automatic stay thereby authorizing it to
exercise any and all of its contractual and state law rights and remedies against the
Debtor, including, but not limited to, foreclosing the Mortgage held by the Lender on the
property known and numbered as 298 Route 6A, Sandwich, MA, and 19 Grove Street,
Sandwich, MA, (the "Properties"), and to take any actions necessary to obtain possession
of the Properties;

(b) in the alternative order the debtor to provide Lender with adequate protection of his
claim, and

(c) and grant such other further relief as this Court deems just and proper.



                                             3
LENDER ANTHONY PREVETT
By his Attorneys,
Mayer, Antonellis, Jachowicz & Haranas, LLP


_/s/ Robert P. Jachowicz______________________________
Robert P. Jachowicz, Esq. BBO 248380
439 Worcester Road
Framingham, MA 01701
508-620-0140
rjachowicz@hkwg.com
Dated:    June _14,_2019




                                        4
                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

________________________________
                                    )
IN RE:                              )                Chapter 13
                                    )
JOSEPH A VAUDO, Debtor              )                Case No. 19-10740
___________________________________ )


                           ORDER OF BANKRUPTCY JUDGE

Either after a hearing or no objections having been filed to the MOTION of Lender for
relief from Automatic Stay to foreclose his mortgages, the Court makes the following
entry:

      1. The Debtor is in default under the terms and provisions of the notes and
mortgages.

       2. The automatic stay as provided by Section 362(d) and 1301(a) of the
Bankruptcy Code is hereby modified to permit the Lender, its successors and assigns,
without limitation, to proceed with the foreclosure of his mortgages covering:

         289 Route 6A, Sandwich, MA, and
         19 Grove Street, Sandwich, MA, (the "Properties")

in accordance with the terms of the notes, mortgages and applicable federal or state law.

       3. The automatic stay as provided by Sections 362(d) and 1301(a) of the
Bankruptcy Code are hereby modified as to permit any party acquiring title to the
mortgaged premises at the Lender’s foreclosure sale, to subsequently evict the debtor
from the property in accordance with applicable law.

         4. The fourteen day stay pursuant to Federal Rule 4001(a)(3) is waived.

      It is hereby ordered that the above be entered and allowed this _____ day of
________, 2019.


                                             ____________________________
                                             United States Bankruptcy Judge




                                             5
